DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 8-11, 14-16, 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
Regarding to claim 1, the step “determining, by the processor, a reliability of the power saving information” is not related to other steps in the claim.  (Same rejection for claims 6, 11, 16)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,4-6, 8-11, 14-16, 18-22 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Nam et al. (Pub. No. 20200205075).
- With respect to claims 1, 6, 11, 16, Nam teaches a method, comprising: entering, by a processor of an apparatus, into a power saving mode (e.g. the UE enter the power saving at block 815 in fig. 8); monitoring, by the processor, a downlink control information (DCI) format comprising power saving information while in the power saving mode (e.g. in Fig. 3 where the power ON in the Long and Short C-DRX); determining, by the processor, a reliability of the power saving information (e.g. Fig. 4 and par. 124, 126; UE determining the power levels as reliability of power saving information); determining, by the processor, the DCI format is detected (e.g. detect/not as Fig. 3 shows); and determining, by the processor, whether to stay in the power saving mode or wake up according to the detected DCI format (see par. 5 “the UE may determine that the wakeup signal is intended for a different UE and may not wake up”; par. 10 “the UE based on monitoring the downlink control channel according to the first search space configuration, initiating a wakeup procedure based on detecting the wakeup signal”; par. 36).

- With respect to claims 5, 15, Nam teaches further comprising: determining, by the processor, whether to wake up in an event that the DCI format is not detected according to a higher layer signaling (see par. 139).   
- With respect to claims 8, 18, 21-22, Nam teaches wherein the determining of the reliability of the power saving information comprises determining the reliability of the power saving information based on either or both of a power level and a signal-to-noise ratio of a demodulation reference signal (DMRS) used in decoding the power saving information (e.g. Fig. 4 and par. 124, 126; UE determining the power levels as reliability of power saving information).
- With respect to claims 9, 19, Nam teaches wherein the DCI format is transmitted in a beam-sweeping mechanism (e.g. par. 05, 37).  
- With respect to claims 10, 20, Nam teaches further comprising: cancelling, by the processor, monitoring of a physical downlink control channel (PDCCH) in an event that the DCI format is detected (e.g. Fig. 3 where the PDCCH detected the monitoring stopped, Fig. 8 step 850 the UE enter sleep without monitoring).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC H TRAN/Primary Examiner, Art Unit 2471